The People established, by clear and convincing evidence, that the defendant strangled his rape victim to death. Accordingly, he was presumptively designated a level three sex offender pursuant to the automatic override which applies to offenders who have inflicted serious physical injury or caused the *712death of the victim (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 3-4 [2006]; People v Carter, 85 AD3d 995 [2011], lv denied 17 NY3d 712 [2011]; People v Fareira, 80 AD3d 589, 590 [2011]; People v Martin, 79 AD3d 717, 718 [2010]; People v King, 74 AD3d 1162, 1163 [2010] ). Further, the Supreme Court properly determined that the defendant was not entitled to a downward departure from his presumptive risk level (see People v Livingston, 87 AD3d 628 [2011] ; People v Alston, 86 AD3d 553, 554 [2011]; People v Carter, 85 AD3d at 995-996; People v Bussie, 83 AD3d 920 [2011]). Mastro, J.E, Eng, Belen and Hall, JJ., concur.